      Case 3:18-cv-00171-CWR-FKB Document 235 Filed 04/29/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                JACKSON DIVISION


JACKSON WOMEN’S HEALTH
ORGANIZATION, on behalf of itself and its
patients, et al.                                                                       PLAINTIFFS

VS.                                                    Civil Action No. 3:18-CV-171–CWR-FKB

THOMAS E. DOBBS, M.D., M.P.H., in his
official capacity as State Health Officer
of the Mississippi Department of Health, et al.                                      DEFENDANTS


                   MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                       FOR PARTIAL SUMMARY JUDGMENT

       The State Defendants, Dr. Thomas Dobbs, in his official capacity as the State Health

Officer of the Mississippi State Department of Health, and Dr. Kenneth Cleveland, in his official

capacity as the Executive Director of the Mississippi Board of Medical Licensure, respectfully

submit this Motion to Dismiss or, in the Alternative, for Partial Summary Judgment, and in

support thereof would show as follows:

       1.      For the reasons described more fully in Defendants’ memorandum in

support, which is being filed contemporaneously herewith, the State Defendants are entitled to

dismissal of certain of Plaintiffs’ claims for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6).

       2.      In the alternative, for the reasons described more fully in Defendants’

memorandum in support, which is being filed contemporaneously herewith, the State Defendants

are entitled to Partial Summary Judgment pursuant to Fed. R. Civ. P. 56.

       3.      In support of this motion, Defendants rely in part on the following, which are

attached hereto as exhibits:
     Case 3:18-cv-00171-CWR-FKB Document 235 Filed 04/29/21 Page 2 of 4




       Exhibit 1       Mississippi Informed Consent Booklet

       Exhibit 2       Informed Consent Resources List

       Exhibit 3       Minimum Standards of Operation for Abortion Facilities

       Exhibit 4       Minimum Standards of Operation for Ambulatory Surgical Facilities

       Exhibit 5       Deposition of Shannon Brewer (Excerpts)

       Exhibit 6       Abortion Procedures Performed by JWHO 1995-2020

       Exhibit 7       Deposition of Dr. Jason Lindo (Excerpts)

       Exhibit 8       Deposition of Dr. Carr-Ellis (excerpts) (redacted)

       Exhibit 9       Plaintiffs’ Responses to Defendants’ First Set of Interrogatories

       Exhibit 10      Deposition of Dr. Donna Harrison (Excerpts)

       Exhibit 11      REMS for Mifepristone

       Exhibit 12      Declaration of Dr. Byron Calhoun

       Exhibit 13      August 21, 2013 Email from Shannon Brewer to Ann Kavanaugh

       Exhibit 14      2016 Grindlay - Telemedicine provision of medical abortion in
                       Alaska-through the Provider's Lens

       Exhibit 15      JWHO Annual Survey 2019

       Exhibit 16      JWHO Annual Survey 2020

       Exhibit 17      Declaration of Dr. Kenneth E. Cleveland, M.D.

       Exhibit 18      Report of Induced Termination of Pregnancy (blank)

       WHEREFORE, PREMISES CONSIDERED, the State Defendants respectfully request

that the Court enter an order dismissing Plaintiffs’ claims for failure to state a claim pursuant to

Fed. R. Civ. P. 12(b)(6); or, in the alternative, granting the State Defendants Partial Summary

Judgment pursuant to Fed. R. Civ. P. 56.

                                                 -2-
    Case 3:18-cv-00171-CWR-FKB Document 235 Filed 04/29/21 Page 3 of 4




      Respectfully submitted this the 29th day of April, 2021.

                                           THOMAS E. DOBBS, M.D., M.P.H., in his
                                           official capacity as STATE HEALTH OFFICER
                                           OF THE MISSISSIPPI DEPARTMENT OF
                                           HEALTH, and KENNETH CLEVELAND,
                                           M.D., in his official capacity as EXECUTIVE
                                           DIRECTOR OF THE MISSISSIPPI STATE
                                           BOARD OF MEDICAL LICENSURE

                                    By:    s/Paul Barnes
                                           PAUL E. BARNES, MSB No. 99107
                                           WILSON MINOR, MSB No. 102663
                                           Special Assistant Attorneys General

STATE OF MISSISSIPPI
OFFICE OF THE ATTORNEY GENERAL
Post Office Box 220
Jackson, MS 39205
Telephone No. (601)359-4072
Facsimile: (601)359-2003
pbarn@ago.state.ms.us
wmino@ago.state.ms.us




                                             -3-
     Case 3:18-cv-00171-CWR-FKB Document 235 Filed 04/29/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        This is to certify that on this day I, Paul E. Barnes, Special Assistant Attorney General
for the State of Mississippi, electronically filed the foregoing document with the Clerk of the
Court using the ECF system which sent notice of such filing to all counsel of record.

       THIS, the 29th day of April, 2021.

                                                             s/Paul Barnes
                                                             PAUL E. BARNES




                                                -4-
